DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of January 9, 2020. The rejections are stated below. Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a proof of provenance transaction. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites payment network server for processing a proof of provenance transaction, the payment network server comprising:

a processor;
a memory in communication with the processor, the memory comprising computer application programs that are executable by the processor, wherein, when the computer application programs are executed by the processor, the processor is configured to: receive a proof of provenance identifier;
transmit the proof of provenance identifier to a proof of provenance server; and receive an authorization message indicating an approval or denial of the proof of
provenance identifier. These limitations (with the exception of italicized limitations) describe an abstract idea of processing a proof of provenance transaction and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a payment network server, processor, memory comprising computer application programs, and a provenance server which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., payment network server, processor, memory comprising computer application programs, and a provenance server are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
(Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 19 and hence the claims 10 and 19 are rejected on similar grounds as claim 1.

The limitations of claims 2-9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Dependent claims 2-9, 11-18, and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	Claims 1-2, 5, 9-11, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bodorik et al. [US Pub No. 2020/0211005 A1] and Aljawhari [US Pub No. 2017/0262862 A1].

11.	Regarding claim 1, Bodorik teaches a payment network server for processing a proof of provenance transaction, the payment network server comprising:
a processor (0162);
a memory in communication with the processor (0162), the memory comprising computer application programs that are executable by the processor, wherein, when the computer application programs are executed by the processor (0162), the processor is configured to: 
receive a proof of provenance identifier (0110-0111, 0140, 0281);

Bodorik does not disclose however Aljawhari teaches receive an authorization message indicating an approval or denial of the proof of provenance identifier (0095, 0132, 0169).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bodorik to include the teachings of Aljawhari.  The rationale to combine the teachings would be to provide to customers confidence that the product they are about to purchase is necessarily the product it purports to be.

12.	Claims 10 and 19 recite similar language as to claim 1 and stand rejected on the same grounds.

13.	Regarding claims 2, 11, and 20 Bodorik in view of Aljawhari discloses the payment network server of claim 1, wherein the processor is further configured to process a payment transaction, and wherein when the computer application programs are executed by the processor in connection with
processing the payment transaction, the processor is configured to:
receive a transaction request message associated with the proof of provenance identifier (Bodorik 0148, 0326);
forward the transaction request message to an issuer server (Bodorik 0148, 0326); and
receive a response indicating an approval or denial of the transaction request message (Bodorik 0148, 0326).

14.	Regarding claims 3 and 12 Bodorik in view of Aljawhari discloses payment network server of claim 2, wherein the processor is further configured to:
receive the proof of provenance identifier and payment account details for updating a proof of provenance identity associated with the received proof of provenance identifier (Bodorik 0110-0111, 0140, 0281);
 and 
transmit the received proof of provenance identifier and the payment account details to the proof of provenance server (Bodorik 0110-0111, 0140, 0281).


15.	Regarding claims 4 and 13 Bodorik in view of Aljawhari discloses the payment network server of claim 2, wherein the processor is further configured to: 
receive a request to reverse the approved transaction request message; and transmit the request to the issuer server (Bodorik 0148).

16.	Regarding claims 5 and 14 Bodorik in view of Aljawhari discloses the payment network server of claim 1, wherein the payment network server is combined with the proof of provenance server (Bodorik 0162).

17.	Regarding claims 6 and 15 Bodorik in view of Aljawhari discloses the payment network server of claim 5, wherein the processer is further configured to:


determine a proof of provenance host associated with the received proof of provenance identifier (Bodorik 0110-0111, 0140, 0281);
transmit the received proof of provenance identifier to the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281);
receive the proof of provenance identity associated with the transmitted proof of provenance identifier from the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281).
Bodorik does not disclose however Aljawhari teaches transmit the authorization message indicating the approval of the proof of provenance identifier based on the received proof of provenance identity to the payment network server (0095, 0132, 0169).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bodorik to include the teachings of Aljawhari.  The rationale to combine the teachings would be to provide to customers confidence that the product they are about to purchase is necessarily the product it purports to be.


18.	Regarding claims 7 and 16 Bodorik in view of Aljawhari discloses the payment network server of claim 5, wherein the processer is further configured to:
	receive a request to obtain the proof of provenance identity of the proof of provenance identifier from a computing device (Bodorik 0110-0111, 0140, 0281);

transmit the received proof of provenance identifier to the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281);
receive the proof of provenance identity associated with the transmitted proof of provenance identifier from the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281).
Bodorik does not disclose however Aljawhari teaches transmit the received proof of provenance identity to the computing device (0095, 0132, 0169).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bodorik to include the teachings of Aljawhari.  The rationale to combine the teachings would be to provide to customers confidence that the product they are about to purchase is necessarily the product it purports to be.


19.	Regarding claims 8 and 17 Bodorik in view of Aljawhari discloses the payment network server of claim 5, wherein the processer is further configured to:
receive a request to update the proof of provenance identity, the request comprising the proof of provenance identifier and the payment account details (Bodorik 0110-0111, 0140, 0281);
determine a proof of provenance host associated with the received proof of provenance identifier (Bodorik 0110-0111, 0140, 0281);



20.	Regarding claims 9 and 18 Bodorik in view of Aljawhari discloses the payment network server of claim 5, wherein the processer is further configured to:
	receive a request to update a proof of provenance account of a user, the request comprising the proof of provenance identifier (Bodorik 0110-0111, 0140, 0281); and
update the proof of provenance account based on the proof of provenance identifier (Bodorik 0110-0111, 0140, 0281).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698